Under our liberal system of pleading and practice, new counts or statements of the cause of action which could have been joined in the original complaint may be added by amendment, and relate back to the beginning of suit as affected by the statute of limitations. Code, § 9513.
In an action brought under the federal Employers' Liability Act (U.S. Comp. St. §§ 8657-8665), is an amendment allowable presenting a case under the Workmen's Compensation Law? We think not, for the following reasons: (1) The positive provision of Code, § 7570, that claims "shall be forever barred, * * * unless within one year after the accident one of the parties shall have filed a verified complaint as provided in section 7578," should not be modified by a general statute dealing with established forms of action. Ex parte Sloss-Sheffield, etc., Co., 207 Ala. 531, 93 So. 425. (2) Workmen's Compensation Statutes are distinct in purpose, and have prescribed procedure all their own.
The claim to compensation is not based either upon a wrong or tort of either party, nor upon breach of contract. It is a law-made demand or liability based upon the relation of parties, expressive of a public policy to place the burden of accidents due to the hazards of industry in some measure upon the industry itself. In this regard it is in the nature of benefit accident insurance on behalf of the injured employee and dependents. The remedy is by a summary proceeding rather than a regular common-law action.
In ordinary actions, a trial by jury is matter of right upon demand, but in compensation proceedings the judge tries without a jury, unless upon a special plea of misconduct of the employee. If joined in the same action, we have the anomaly of one case being heard by the judge and another by the jury at the same time. In case of dispute of fact as to whether the employee was engaged in interstate commerce, for example, the jury must determine that issue, and thereupon the judge takes up the case as one for compensation vel non.
The measure of recovery and the method of payment are different. In death cases, the beneficiaries of the recovery may be different. Thornton's Federal Liability Act, § 145; Cede of Ala. §§ 7552, 7553. Proceedings under the Workmen's Compensation Law may be instituted by either party. Code, § 7578. The adjustment of controversies is largely administrative; in some jurisdictions committed to Industrial Boards or Commissions. Under our statute it is committed to judges learned in the law, whose proceedings are judicial in character, but subject to review only by certiorari for the limited purpose of supervision by this court to determine whether they have rightly interpreted the law, and whether, when presented by bill of exceptions, there *Page 396 
is any evidence in support of their findings and awards.
Without further analysis of the matter, we think compensation proceedings are quite as distinct in purpose and procedure from the ordinary action of law as is a suit at law from a suit in equity. A suit in equity may involve the same "transaction" or "property" and "parties" as an action at law.
Section 9513 must necessarily relate to joinder, originally, or by amendment in actions at law, of counts at law, governable by the same general rules of procedure, and leading to an appropriate judgment at law as known to law courts, and reviewable as such.
We conclude compensation suits are proceedings apart, statutory and distinct in purpose and procedure, and can neither be joined in an original complaint nor by amendment. To do so would bring greater confusion and injury than otherwise. If it be desirable to provide for conversion of suits under the Employers' Liability Acts into compensation suits, and so avoid the running of the statute of limitations in cases of doubt, the remedy must be provided by the Legislature, as has been done touching suits at law and in equity.
Reversed and remanded.
SAYRE, SOMERVILLE, and THOMAS, JJ., concur.
ANDERSON, C. J., and GARDNER and MILLER, JJ., dissent.